Name: 95/181/EC: Commission Decision of 17 May 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  health;  Africa;  animal product
 Date Published: 1995-05-30

 Avis juridique important|31995D018195/181/EC: Commission Decision of 17 May 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) Official Journal L 119 , 30/05/1995 P. 0034 - 0034COMMISSION DECISION of 17 May 1995 amending Decision 94/85/EC drawing up a list of third countries from which the Member States authorize imports of fresh poultrymeat (Text with EEA relevance) (95/181/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Article 9 thereof, Whereas Commission Decision 94/85/EC (3), as last amended by Decision 95/58/EC (4), established a list of third countries from which importation of fresh poultrymeat is authorized; Whereas further written assurances have been received from Madagascar; whereas examination of these assurances has shown that this country satisfies the requirements of the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Commission Decision 94/85/EC the following line is inserted in accordance with the alphabetic order of the ISO-code: >TABLE> Article 2 This Decision shall apply from 1 May 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 May 1995. For the Commission Franz FISCHLER Member of the Commission